ON REHEARING
GENOVESE, Judge.
Considering the applications for rehearing by Plaintiffs, Jerry J. and Antonia G. Suire and J & J Onshore Production, Inc., and Intervenors, Preston A. Price and Susan R. Price and Steven Haller and Paula Haller, we grant this rehearing limited solely to the issues of the award of legal interest on past due royalties owed and a remand of the matter to the trial court for further proceedings.
In our original opinion, we affirmed the judgment of the trial court awarding Plaintiffs, Jerry J. and Antonia G. Suire and J & J Onshore Production, Inc., damages for past due royalties owed. Similarly, we affirmed, as amended, the judgment of the trial court awarding Intervenors, Preston A. Price and Susan R. Price and Steven Haller and Paula Haller, damages for past due royalties owed. However, the opinion of this court improvidently modified the trial court’s calculation of legal interest1 due to the parties on this element of damages “from the date each payment was due until paid” to “legal interest from the date each payment was due up through July 2, 2008.” On rehearing, in order to correct this error, we amend the prior disposition of this matter relative to the calculation of legal interest on past due royalties owed to *105allow legal interest from the date each payment was due until paid.
The second issue raised on rehearing concerns the absence of an express remand despite this court’s determination that “Sweet Lake is a party needed for just adjudication pursuant to La.Code Civ.P. art. 641[J” Finding remand to be appropriate, on rehearing, we supplement our prior disposition of this matter by ordering a remand of the matter to the trial court for further proceedings.
Therefore, on rehearing, we hereby amend and supplement our prior disposition of this matter as follows:

DISPOSITION ON REHEARING

Based on the foregoing, we affirm the trial court’s damage award of $283,282.79 for past due royalties owed in favor of Jerry J. and Antonia G. Suire and against Oleum Operating Company, L.C. and AKSM, L.C., together with legal interest from the date each payment was due until paid. We affirm the trial court’s award of damages for past due royalties owed in favor of Steven Haller and against Oleum Operating Company, L.C. and AKSM, L.C., but amend the amount of the award to $13,475.00, together with legal interest from the date each payment was due until paid. We affirm the trial court’s award of damages for past due royalties owed in favor of Paula Haller and against Oleum Operating Company, L.C. and AKSM, L.C., but amend the amount of the award to $13,475.00, together with legal interest from the date each payment was due until paid. We affirm the trial court’s award of damages for past due royalties owed in favor of Preston A. Price and Susan R. Price and against Oleum Operating Company, L.C. and AKSM, L.C., but amend the amount of the award to $27,049.00, together with legal interest from the date each payment was due until paid. Finally, we remand this matter to the trial court for further proceedings consistent with this opinion. All other aspects of our original judgment remain in full force and effect as stated therein.
REHEARING GRANTED; AND REMANDED.

. The equivalent term "judicial interest” is used in the trial court’s judgment.